DETAILED ACTION

1.	The Office Action is in response to After-final amendment filed on 05/04/2021.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
 	The terminal disclaimer filed on dated 04/12/2022 disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of 10721368 has been reviewed and is accepted. The terminal disclaimers has been recorded.


Status of Claims
3.	The After-final amendment filed on 04/12/2022, independent claims 1, 14 and claim 12 have been amended; The After-final amendment filed on 05/04/2022 is the same as the After-final amendment filed on 04/12/2022. Claims 1-14 are pending.

Allowable Subject Matter
4. 	Claims 1-14  are allowed. 

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
	1).	The applicant has filed terminal disclaimer 04/12/2022; therefore, the double patenting rejection in the final rejection 12/13/2021 is withdrawn.
            2).	In the After-final amendment filed on 04/12/2022, claim 12 has been amended properly; therefore, the 112(b)(d) rejection in the final rejection 12/13/2021 is withdrawn.
	3)	the After-final amendment filed on 04/12/2022 overcome the 103 rejection in the final rejection 12/13/2021.
4).	For claim 1, the prior art does not disclose or suggest the unique way to design a slide rack by having a clamp to hold the slide rack and an surface to engage the surface of the rack; and few sensors to sense protrusion or recess of the slide rack to identify the slide rack ; such unique way is allowable.  
Dietz et al. (US 20080240613) and in view of  Terry et al. (US 20130228400) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Dietz and  Terry to achieve the same invention as claimed in the instant claim.
Claims 2-13 are allowed because they depend on claim 1.

5)	Claim 14 is allowed with the similar reason as claim 1.

6.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423